EXECUTIVE EMPLOYMENT AGREEMENT
(NEW)

            This Employment Agreement (the "Agreement"), effective the fourth
day of October, 2004  (the "Effective Date"), by and between Tyson Foods, Inc.,
a Delaware corporation ("Company"), and any of its subsidiaries and affiliates
(hereinafter collectively referred to as "Employer"), and Gonzalez-Pita, J.
Alberto  (hereinafter referred to as "Officer").

WITNESSETH:

WHEREAS, Employer is engaged in a very competitive business, where the
development and retention of extensive trade secrets and proprietary information
is critical to future business success; and

WHEREAS, Officer, by virtue of Officer's employment with Employer, is involved
in the development of, and has access to, this critical business information,
and, if such information were to get into the hands of competitors of Employer,
Officer could do substantial business harm to Employer; and

WHEREAS, Employer has advised Officer that agreement to the terms of this
Agreement, and specifically the non-compete and non-solicitation sections, is an
integral part of this Agreement, and Officer acknowledges the importance of the
non-compete and non-solicitation sections, and having reviewed the Agreement as
a whole, is willing to commit to the restrictions as set forth herein;

NOW, THEREFORE, Employer and Officer, in consideration of the above and the
terms and conditions contained herein, hereby mutually agree as follows:

            1.         Duties.  Officer shall perform the duties of EVP &
General Counsel  or shall serve in such other capacity and with such other
duties for Employer as Employer shall from time to time prescribe.  Officer
shall perform all such duties with diligence and thoroughness.  Officer shall be
subject to and comply with all rules, policies, procedures, supervision and
direction of Employer in all matters related to the performance of Officer's
duties.

            2.         Term of Employment.  The term of employment hereunder
shall be for a period of five (5) years, commencing on the Effective Date and
terminating on the fifth anniversary of the 

1

--------------------------------------------------------------------------------


 

Effective Date, unless terminated prior thereto in accordance with the
provisions of this Agreement (the period from the Effective Date to the earlier
of the fifth anniversary of the Effective Date or any earlier termination of
employment is referred to herein as the "Period of Employment"). 
Notwithstanding the expiration of the Period of Employment, regardless of the
reason, and in addition to other obligations that survive the Period of
Employment, the obligations of Officer under Sections 8 (b), (c), (d), (e), (f),
(g), (h), and (i) shall continue in effect after the Period of Employment for
the time periods specified in these sections.

            3.         Compensation.  For the services to be performed
hereunder, Officer shall be compensated by Employer during the Period of
Employment at the rate of not less than four-hundred, seventy-five thousand
dollars and 00/100  ($475,000.00) per year payable in accordance with Employer's
payroll practices, and in addition shall receive awards under Employer's annual
bonus plan then in effect, subject to the discretion of the senior management of
Employer.  Such compensation will be subject to review from time to time when
salaries of other officers and managers of Employer are reviewed for
consideration of increases thereof.

            4.         Participation in Benefit Programs.  Officer shall be
entitled to participate in any benefit programs generally applicable to officers
of Employer adopted by Employer from time to time.

            5.         Limitation on Outside Activities.  Officer shall devote
full employment energies, interest, abilities and time (except for personal
investments) to the performance of Officer's obligations hereunder and shall
not, without the written consent of the Chief Executive Officer, render to
others any service of any kind or engage in any activity which conflicts or
interferes with the performance of Officer's duties hereunder.

            6.         Ownership of Officer's Inventions.  All ideas,
inventions, and other developments or improvements conceived by Officer, alone
or with others, during Officer's Period of Employment, whether or not during
working hours, that are within the scope of the business operations of Employer
or that relate to any of the work or projects of the Employer, are the exclusive
property of Employer.  Officer agrees to assist Employer, at Employer's expense,
to obtain patents on any such patentable ideas, inventions, and other
developments, and agrees to execute all documents necessary to obtain such
patents in the name of the Employer.

7.          Termination.

2

--------------------------------------------------------------------------------


(a)  Voluntary Termination.  Officer may terminate Officer's employment,
including Officer's retirement, where appropriate pursuant to this Agreement at
any time by not less than  ninety (90) days prior written notice to Employer. 
Upon receipt of such notice, Employer shall have the right, at its sole
discretion, to accelerate Officer's date of termination at any time during said
notice period.  Officer shall not be entitled to any compensation from Employer
for any period beyond Officer's actual date of termination, and Officer's Stock
Options, Performance Stock and Deferred Stock Award (each as hereinafter
defined) shall be treated as provided in the award agreements pursuant to which
such rights were granted. Officer shall not be entitled to a bonus for the
fiscal year of the Employer in which such voluntary termination occurs.

(b)  Employer Involuntary Termination.  Employer shall be entitled, at its
election and with or without cause, to terminate Officer's employment pursuant
to this Agreement upon written notice to Officer.  Upon a termination by
Employer, Employer shall continue to pay Officer at the rate and in the manner
provided in Section 3 above for a period after the date of termination
equivalent to: (i)  one (1) year if Officer has been employed by Employer for a
period of five (5) years or more; or (ii)  six (6) months if Officer has been
employed by Employer for a period of less than five (5) years.  In either event,
Employer shall treat Officer's Stock Options, Performance Stock and Deferred
Stock Award as provided in the award agreements pursuant to which such rights
were granted.  Officer shall not be entitled to any bonus for the fiscal year of
the Employer in which such voluntary termination by Employer occurs. 

                        The Officer's eligibility to receive benefits under this
Section 7(b) shall be conditioned upon (i) the Officer's execution of a General
Release and Separation Agreement, and (ii) the General Release and Separation
Agreement becoming effective after the lapse of any permitted or required
revocation period without the associated  revocation rights being exercised by
Officer.

(c)  Incapacity. If Officer is unable to perform Officer's duties pursuant to
this Agreement by reason of disability, Employer may terminate Officer's
employment pursuant to this Agreement by thirty (30) days written notice to
Officer.  If Officer is unable to perform Officer's duties pursuant to this
Agreement by reason of death, this Agreement shall immediately


3

--------------------------------------------------------------------------------



terminate.  Officer's Stock Options, Performance Stock and Deferred Stock Award
in the event of a termination under this section shall be treated as provided in
the award agreements pursuant to which such rights were granted.  In the event
of Officer's death or disability, Officer, or Officer's estate, as applicable
shall receive a prorated bonus for the portion of time worked during the fiscal
year of the Employer in which termination under this Section 7 (c) occurs, based
upon the bonus received by Officer during the immediately prior fiscal year. 

            8.  Additional Compensation, Confidential Information, Trade
Secrets, Limitations on Solicitation and Non-Compete Clause.

                        (a)        Officer shall receive, in addition to all
regular compensation for services as described in Section 3 of this Agreement,
as additional consideration for signing this Agreement and for agreeing to abide
and be bound by the terms, provisions and restrictions of this Section 8, the
following:

                                    (i)         An award of 53571.4286 shares of
Tyson Foods, Inc. Class A Common Stock ("Common Stock") subject to the terms and
conditions of a restricted stock grant agreement currently in use by the
Employer for awards to officers generally.

                                    (ii)        During Officer's Period of
Employment, on grant dates to be specified by Employer consistent with
Employer's past practices for grants of options to Employees generally, a grant
of 40,000 options to purchase shares of  Common Stock, subject to the terms and
conditions of the Tyson Foods, Inc. 2000 Stock Incentive Plan ("Stock Plan"),
and an option grant agreement currently in use by the Employer for officers
generally.

(iii)       On the first business day of each of the Company's 2005, 2006 and
2007 fiscal years, Officer shall receive a performance award payable in shares
of Common Stock (referred to herein as "Performance Stock") having a maximum
aggregate value of $375,000.00 on the date of the award, subject to the terms
and conditions of the Stock Plan and the form of performance award currently in
use by the Employer for officers generally.  Subject to the approval of
shareholders of the Company (discussed below), and the satisfaction of the
performance criteria set forth in the applicable performance award agreement,
the award made in 2005 shall vest two (2) business days after the Company
publicly releases its earnings for the 2007 fiscal year, the award made in 2006
shall vest two (2) business days after the Company publicly releases its
earnings for the 2008 fiscal year, and the award made in 2007 shall vest two


4

--------------------------------------------------------------------------------



(2) business days after the Company publicly releases its earnings for the 2009
fiscal year.  The awarding of Performance Stock by the Company must be approved
by the affirmative vote of a majority of the votes cast on the issues at the
2005 Annual Meeting of Shareholders duly held in accordance with the laws of the
State of Delaware.   All awards of Performance Stock made by the Compensation
Committee prior to such shareholder approval are contingent upon the approval.
In the event shareholder approval is not obtained, within the time frame set
forth in this Section 8(a)(iii), the award of Performance Stock made pursuant to
this Section 8(a)(iii) shall be null and void and of no force and effect. 

                        (b)        Officer recognizes that, as a result of
Officer's employment hereunder (and Officer's employment, if any, with Employer
for periods prior to the Effective Date), Officer has had and will continue to
have access to confidential information in multiple forms, electronic or
otherwise, such confidential information including but not being limited to
trade secrets, proprietary information, intellectual property, and other
documents, data, and information concerning methods, processes, controls,
techniques, formulas, production, distribution, purchasing, financial analysis,
returns and reports (in addition if Officer is involved with marketing, sales or
procurement Officer has had and will continue to have access to lists of
customers, suppliers, vendors, and accounts, other sensitive information and
data regarding the customers, suppliers, vendors, services, sales, pricing, and
costs of Employer which are highly confidential and constitute trade secrets or
confidential business information) which is the property of and integral to the
operations and success of Employer, and therefore agrees to be bound by the
provisions of this Section 8, which Officer agrees and acknowledges to be
reasonable and necessary to protect legitimate and important business interests
and concerns of Employer.  Officer acknowledges that the information referred to
above has independent economic value from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use.  Officer further acknowledges that
Employer has taken all reasonable steps under the circumstances to maintain the
secrecy and/or confidentiality of such information.

                        (c)        Officer agrees that Officer will not divulge
to any person, nor use to the detriment of Employer, nor use in any business or
process of manufacture competitive with or similar to any business or process of
manufacture of Employer, at any time during Period of


5

--------------------------------------------------------------------------------



Employment or thereafter, any of the trade secrets and/or other confidential
information of the Employer, whether in electronic form or otherwise, without
first obtaining the express written permission of Employer. A trade secret shall
include any information maintained as confidential and used by Employer in its
business, including but not limited to a formula, pattern, compilation, program,
device, method, technique or process that has value, actual or potential, from
its confidentiality and from not being readily ascertainable to others who could
also obtain value from such information.  For purposes of this Section 8, the
compilation of information used by Employer in its business shall include,
without limitation, the identity of customers and suppliers and information
reflecting their interests, preferences, credit-worthiness, likely receptivity
to solicitation for participation in various transactions and related
information obtained during the course of Officer's employment with Employer.

                        (d)        Officer agrees that at the time of leaving
the employ of Employer, Officer will deliver to Employer, and not keep or
deliver to anyone else, any and all originals and copies, electronic or hard
copy, of notebooks, memoranda, documents, communications, and, in general, any
and all materials relating to the business of Employer, or constituting property
of the Employer.  Officer further agrees that Officer will not, directly or
indirectly, request or advise any customers or suppliers of Employer to
withdraw, curtail or cancel its business with Employer.

                        (e)        During Officer's Period of Employment with
the Employer and for a period of one (1) year after the expiration of the Period
of Employment (it is expressly acknowledged that this clause is intended to
survive the expiration of the Period of Employment), Officer will not directly
or indirectly, in the United States, participate in any Position in any business
in Direct Competition with the business of the Employer.  The term "Direct
Competition," as used in this section, shall mean any business that directly
competes against any line of business in which Officer was actively engaged
during Officer's employment with the Employer.  The term "Position," as used in
this section, includes a partner, director, holder of more than 5% of the
outstanding voting shares, principal, executive, officer, manager or any
employment or consulting position with an entity in Direct Competition with
Employer, where Officer performs any duties which are substantially similar to
those performed by the Officer during Officer's employment with Employer. 
Officer acknowledges that a "substantially

6

--------------------------------------------------------------------------------


 

similar" position shall include any position in which Officer might be able to
utilize the valuable, proprietary and confidential information to which Officer
was exposed during Officer's employment with Employer.  It is acknowledged and
agreed that the scope of the clause as set forth above is essential, because 1)
a more restrictive definition of "Position" (e.g. limiting it to the "same"
position with a competitor) will subject the Employer to serious, irreparable
harm by allowing competitors to describe positions in ways to evade the
operation of this clause, and substantially restrict the protection sought by
Employer, and 2) by allowing the Officer to escape the application of this
clause by accepting a position designated as a "lesser" or "different" position
with a competitor, the Employer is unable to restrict the Officer from providing
valuable information to such competing entity to the harm of the Employer.

                        (f)         Officer recognizes that Officer possesses
confidential information and trade secrets about other employees of Employer
relating to their education, experience, skills, abilities, salary and benefits,
and interpersonal relationships with customers and suppliers of Employer.
Officer recognizes that the information Officer possesses about these other
employees is not generally known, is of substantial value to Employer in
securing and retaining customers and suppliers, and was acquired by Officer
because of Officer's business position with Employer.  Officer agrees that
during Officer's Period of Employment hereunder, and for a period of three (3)
years after the expiration of the Period of Employment (it is expressly
acknowledged that this clause is intended to survive, if applicable, the
expiration of the Period of Employment), Officer shall not, directly or
indirectly, solicit or contact any employee or agent of Employer, with a view to
or for the purposes of inducing or encouraging such employee or agent to leave
the employ of Employer, for the purpose of being hired by Officer, any employer
affiliated with Officer, or any competitor of Employer.  Officer agrees that
Officer will not convey any such confidential information or trade secrets about
other employees to anyone affiliated with Officer or to any competitor of
Employer.

                        (g)        Officer acknowledges that the restrictions
contained in this Section 8 are reasonable and necessary to protect Employer's
interest in this Agreement and that any breach thereof will result in an
irreparable injury to Employer for which Employer has no adequate remedy at
law.  Officer therefore agrees that, in the event  Officer breaches any of the
provisions contained in this Section 8, Employer shall be authorized and
entitled to seek from any court of

7

--------------------------------------------------------------------------------


 

competent jurisdiction (i) a temporary restraining order, (ii) preliminary and
permanent injunctive relief,  (iii) an equitable accounting of all profits or
benefits arising out of such breach, (iv) direct, incidental and consequential
damages arising from such breach; and/or(v) all reasonable legal fees and costs
related to any actions taken by Employer to enforce Section 8.

                        (h)        Employer and Officer have attempted to
specify a reasonable period of time, a reasonable area and reasonable
restrictions to which this Section 8 shall apply.  Employer and Officer agree
that if a court or administrative body should subsequently determine that the
terms of this Section 8 are greater than reasonably necessary to protect
Employer's interest, Employer agrees to waive those terms which are found by a
court or administrative body to be greater than reasonably necessary to protect
Employer's interest and to request that the court or administrative body reform
this Agreement specifying a reasonable period of time and such other reasonable
restrictions as the court or administrative body deems necessary.  Further,
Officer agrees that Employer shall have the right to amend or modify this
Section 8 as necessary to comport with the determination of any court or
administrative body that such Section in this or a similar agreement entered
into by Employer with any other officer or manager of Employer is greater than
reasonably necessary to protect Employer's interest.

(i)  Officer further agrees that this Section 8, as well as the Sections 12 and
13 relating to choice of law and forum for resolution, are integral parts of
this Agreement, and that should a court fail or refuse to enforce the
restrictions contained herein in the manner expressly provided in Sections 8(a)
through 8(g) above, the Employer shall recover from Officer, and the court shall
award to the Employer, the consideration (or a pro-rata portion thereof to the
extent these provisions are enforced but the time frame is reduced beyond that
specified above) provided to and elected by Officer under the terms of Section
8(a) above (or the monetary equivalent thereof), its cost and its reasonable
attorney's fees.  Officer acknowledges that such award is not intended as
"liquidated damages" and is not exclusive to other remedies available to
Employer.  Instead such award is intended to ensure that Officer is not unjustly
enriched as a result of retaining contract benefits not earned by Officer.

            9.  Termination for Egregious Circumstances.  Notwithstanding any
other provision of this Agreement, including the terms of Section 7 hereof,
Employer may, at its sole and absolute discretion, terminate this Agreement, and
Officer's Period of Employment hereunder without any

8

--------------------------------------------------------------------------------


 

payment, liability or other obligation, in the event, (a) Officer engages in
misconduct which results in injury to the Employer, or (b) Officer is convicted
of a job-related felony or misdemeanor.   

            10.  Modification.  This Agreement contains all the terms and
conditions agreed upon by the parties hereto, and no other agreements, oral or
otherwise, regarding the subject matter of this Agreement shall be deemed to
exist or bind either of the parties hereto, except for any pre-employment
confidentiality agreement that may exist between the parties.  This Agreement 
cannot be modified except by a writing signed by both parties.

            11.  Assignment.  This Agreement shall be binding upon Officer,
Officer's heirs, executors and personal representatives and upon Employer, its
successors and assigns. Officer may not assign this Agreement, in whole or in
part, without first obtaining the written consent of the Chief Executive Officer
of Employer.

            12.  Applicable Law.  Officer acknowledges that this Agreement is
performable at various locations throughout the United States and specifically
performable wholly or partly within the State of Delaware and consents to the
validity, interpretation, performance and enforcement of this Agreement being
governed by the internal laws of said State of Delaware, without giving effect
to the conflict of laws provisions thereof.

            13.  Jurisdiction and Venue of Disputes.  The courts of Washington
County, Arkansas shall have exclusive jurisdiction and be the venue of all
disputes between the Employer and Officer, whether such disputes arise from this
Agreement or otherwise.  In addition, Officer expressly waives any right Officer
may have to sue or be sued in the county of Officer's residence and consents to
venue in Washington County, Arkansas.

            14.  Acceleration Upon a Change in Control.  Upon the occurrence of
a Change in Control (defined below) the restricted Common Stock, stock options,
and Performance Stock that have been granted to Officer pursuant to an award
agreement from the Employer under Sections 8(a)(i),(ii) and (iii), or which have
otherwise been previously granted to Officer under an award agreement from the
Employer; and which awards are unvested at the time of the Change in Control,
will vest sixty (60) days after the Change in Control event occurs (unless
vesting earlier pursuant to the terms of an award agreement).  If the Officer is
terminated by the Employer other than for egregious circumstances during such
sixty (60) day period, all of the unvested restricted

9

--------------------------------------------------------------------------------


 

Common Stock, stock options, and Performance Stock granted pursuant to such
award agreements will vest on the date of termination.  For purposes of this
Agreement, the term "Change in Control" shall have the same meaning as the term
"Change in Control" as set forth in the Plan; provided, however, that a Change
in Control shall not include any event as a result of which one or more of the
following persons or entities possess, immediately after such event, over fifty
percent (50%) of the combined voting power of the Employer or, if applicable, a
successor entity: (a) Don Tyson; (b) individuals related to Don Tyson by blood,
marriage or adoption, or the estate of any such individual; or (c) any entity
(including, but not limited to, a partnership, corporation, trust or limited
liability company) in which one or more individuals or estates described in
clauses (a) and (b) hereof possess over fifty percent (50%) of the combined
voting power or beneficial interests of such entity.  The Committee shall have
the sole discretion to interpret the foregoing provisions of this paragraph.  

            15.  Severability.  If, for any reason, any one or more of the
provisions contained in this Agreement are held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision hereof, and this Agreement shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein.

            IN WITNESS WHEREOF, the parties hereto have executed this Agreement
effective as of the day and year first above written.

          
10

--------------------------------------------------------------------------------


    

OFFICER ACKNOWLEDGES OFFICER HAS COMPLETELY READ THE ABOVE, HAS BEEN ADVISED TO
CONSIDER THIS AGREEMENT CAREFULLY, AND HAS BEEN FURTHER ADVISED TO REVIEW IT
WITH LEGAL COUNSEL OF OFFICER'S CHOOSING BEFORE SIGNING.  OFFICER FURTHER
ACKNOWLEDGES OFFICER IS SIGNING THIS AGREEMENT VOLUNTARILY, AND WITHOUT DURESS,
COERCION, OR UNDUE INFLUENCE AND THEREBY AGREES TO ALL OF THE TERMS AND
CONDITIONS CONTAINED HEREIN

                                                           
                         /s/ J. Alberto Gonzalez-Pita         
                                                                       
            (Officer)

                                                                                   
Corp                                         
                                                                                   
(Location)

                                                                                   
11-15-04                                  
                                                                                   
(Date)

           

                                                                                   
Tyson Foods, Inc.

                                                                                   
By    John Tyson                       

                                                                                   
Title  Chairman and CEO          

 

 

11

--------------------------------------------------------------------------------

 